                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                  Plaintiff,                     Criminal Case No. 18-20391
                                                 Hon. Matthew F. Leitman
vs.

BRANDON DOW CHILDERS,

                  Defendant.


                       FINAL ORDER OF FORFEITURE


      On November 19, 2018, a Preliminary Order of Forfeiture was entered

against Defendant (ECF No. 22) (hereinafter the “Order”). The Order forfeited all

of Defendant’s right, title and interest in the following property (hereinafter

“Subject Property”):

               a. Defense Procurement Mfg. Services A15 Rifle, .223 caliber,
                  serial number: FFH102911, (18-ATF-019749);
               b. Glock 19 Pistol, 9 mm, serial number: PSV250, (18-ATF-
                  019751);
               c. Smith & Wesson SD9VE Pistol, 9 mm, serial number:
                  HET9587, (18-ATF-019753);
               d. Smith & Wesson 38 Revolver, .38 caliber, serial number:
                  CHS3021, (18-ATF-019754);
               e. Llama (Gabilondo & CIA) C0manche III Revolver, .357
                  caliber, serial number: S877885, (18-ATF-019755);
               f. Taurus International PT738 TCP Pistol, .380 caliber, serial
                  number: 1D122439, (18-ATF-019756);
                 g. Smith & Wesson M&P 40 Pistol, .40 caliber, serial number:
                    HSL1178, (18-ATF-019757);
                 h. Century Arms International Rifle, 7.62 mm, serial number:
                    RAS47074471, (18-ATF-019758);
                 i. Titan Mfg. Corp. Titan Pistol, .25 caliber, serial number:
                    unknown, (18-ATF-019760);
                 j. Ammunition; and
                 k. One ballistic vest.

        Defendant had no objection of the forfeiture of the Subject Property. It was

not until recent that the government received word from the United States Bureau

of Alcohol, Tobacco, Firearms and Explosives (“ATF”), that the Ammunition “j”

and Ballistic Vest, “k” as outlined within the Subject Property, is currently in the

custody of the Michigan State Police (“MSP”), and is not in federal custody. ATF

has learned that MSP will handle the destruction of the Ammunition and Ballistic

Vest.

        Pursuant to Rule 32.2(c)(2) of the Federal Rules of Criminal Procedure, it is

now appropriate for the Court to enter a Final Order of Forfeiture by Amending the

Preliminary Order of Forfeiture with respect to the Ammunition and Ballistic Vest

to clarify that although they have been forfeited as to the Defendant, the

government does not have possession of this property, and will not be disposing of

it as stated within the Order. Instead, MSP will be disposing of the Ammunition

and Ballistic Vest.


                                          2
      ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED

that there is good cause to enter a Final Order of Forfeiture in this action that

amends the Preliminary Order of Forfeiture entered by this Court on November 19,

2018 to add the following paragraph:    the Ammunition and Ballistic Vest have

been forfeited as to the Defendant, but the United States does not have custody of

this property and will not be disposing of it as stated with the November 19, 2018

Order. The Ammunition and Ballistic Vest remain in the custody of the MSP, and

MSP will handle the destruction of the Ammunition and Ballistic Vest.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: December 11, 2018


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 11, 2018, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        3
